Per Curiam.
Following Angela Freitag’s plea of guilty to a charge of vehicular assault while driving under the influence of alcohol, the trial court imposed an exceptional sentence below the standard sentencing range. The trial court attributed the sentence to Freitag’s lack of criminal history, her concern for people beyond that normally shown by others, and a desire to utilize community service in lieu of jail overcrowding. The Court of Appeals affirmed and held that Freitag’s "complete lack of any police contacts whatsoever” justified a departure downward from the standard sentencing range. State v. Freitag, 74 Wn. App. 133, 140-41, 873 P.2d 548 (1994).
We granted the State’s petition for review and considered the matter without oral argument pursuant to RAP 11.6. We reverse the Court of Appeals, and remand to the trial court for resentencing.
The facts are undisputed. On August 14, 1991, at approximately 3 a.m., Freitag drove through a red light and broadsided a car driven by Quoc Cuong Ly. As a result of the collision, Ly suffered a broken neck. Freitag, who was not injured, refused to take any sobriety tests at the scene. She was placed under arrest and a blood sample was taken from her at Swedish Hospital, indicating a blood alcohol content of .16.
Since Freitag had no criminal history, the standard sentencing range was three to nine months of confinement. Nevertheless, the trial court imposed an exceptional sentence converting the 90-day minimum confinement period to 712 hours of community service.1 To impose an *144exceptional sentence for vehicular assault, the Legislature requires "substantial and compelling reasons”.2 RCW 9.94A.120(2). Review of the trial court’s justifications for departing from the standard sentencing range is de novo as a matter of law. State v. Johnson, 124 Wn.2d 57, 65-66, 873 P.2d 514 (1994). We examine each of the trial court’s reasons for imposing an exceptional sentence in turn.
Freitag never had any contact with the police prior to the charge of vehicular assault. The Court of Appeals, in part, justified the trial court’s departure from the standard sentencing range on this basis. Nevertheless, we consistently have held that lack of criminal history is an insufficient ground for sentencing below the standard range since the Legislature specifically considered criminal history when establishing standard sentencing ranges. "Because criminal history is one of the components used to compute the presumptive range for an offense, it may not be used as a mitigating factor.” State v. Rogers, 112 Wn.2d 180, 183, 770 P.2d 180 (1989) (citing State v. Pascal, 108 Wn.2d 125, 137, 736 P.2d 1065 (1987)).
 While we recognize the harshness of a rule that precludes the trial court from considering a defendant’s altruistic past during the sentencing phase, the Sentencing Reform Act of 1981 requires this result. See RCW 9.94A.340. Although sentencing within the standard range may at times appear unnecessary or even unjustified, it is the function of the judiciary to impose sentences consistent with legislative enactments. As we have recognized previously,
[d]etermination of crimes and punishment has traditionally been a legislative prerogative, subject to only very limited review in the courts. A belief on the part of the judiciary that sentencing possibilities are inadequate goes to the wisdom of *145the dispositional standards and cannot be enough to overcome the legislatively prescribed range of punishment.
(Citations omitted.) State v. Bryan, 93 Wn.2d 177, 181, 606 P.2d 1228 (1980). The trial court’s reliance on Freitag’s concern for others when determining her sentence was an abuse of discretion. See RCW 9.94A.340.
Finally, the trial court’s desire for Freitag to improve herself through community service while limiting prison overcrowding does not justify departure from the standard sentencing range since the Legislature already considered these purposes when establishing the presumptive sentencing ranges. RCW 9.94A.010(5), (6). See Pascal, at 137. While the trial court may feel frustrated in having to impose a sentence within the sentencing guidelines, the Legislature has exercised its prerogative. State v. Bryan, supra.
Freitag argues that resentencing would constitute double jeopardy. However, we have held that resentencing to correct an erroneously imposed lenient sentence does not violate the protection against double jeopardy. Pascal, at 133-35.3
We find each of the trial court’s justifications for sentencing below the minimum insufficient. Accordingly, we reverse the Court of Appeals, and remand to the trial court for resentencing.

 While 30 days of jail time may be converted to community service for nonviolent offenses under the sentencing guidelines, vehicular assault is defined as a violent offense. RCW 9.94A.380; RCW 9.94A.030(36)(a).


The sentencing guidelines provide that an exceptional sentence may be imposed for some first-time offenders. RCW 9.940A.120(5). Nevertheless, the Legislature specifically excluded violent offenses, which include vehicular assault, from the first-time offender option. RCW 9.94A.030(20)(a)(i); RCW 9.94A.030(36)(a).


Freitag also claims that resentencing would violate due process; in the altenative, she maintains that the doctrine of equitable estoppel bars resentencing. The State immediately appealed the trial court’s erroneous sentence, putting Freitag on notice that her sentence was not final. Thus, we find these arguments without merit.